Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 12/9/20 has been entered. Claim 19 has been canceled.  Claims 21-22 have been added.  Claims 1-6, 9-12, 15, 18, and 20 have been amended.  Claims 1-18, and 20-22 remain pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman K. Freda (Reg. No. 76,813) on 3/2/21.

The application has been amended as follows: 

a turbine housing; 
a wastegate valve device including a flap, a spindle arm, a wastegate spindle, an axial stop, and a lever arm non-rotatably attached to the wastegate spindle; 
the wastegate spindle rotatably mounted in a bushing disposed on the turbine housing; 
a wastegate duct disposed in the turbine housing, the wastegate duct having a duct aperture enclosed by a valve seat
wherein a sealing face of the flap is defined by a sequence of a plurality of conical peripheral surfaces arranged next to one another and each extending at a different inclination relative to a lower side of the flap facing the duct aperture; 
wherein the sealing face includes a plurality of circumferentially extending edges; [[and]] 
wherein adjacent edges of the plurality of edges are separated from one another by a respective conical surface of the plurality of conical peripheral surfaces; and
wherein, when in a closed state, at least one edge of the plurality of edges abuts a conical surface of the valve seat such that the duct aperture is closed by the flap of the wastegate valve device.

5. 	(Currently Amended) The charging device in accordance with claim 1, wherein[[:]] 



12. 	(Currently Amended) The charging device in accordance with claim 1, wherein: 
the plurality of 
the plurality of conical peripheral surfaces includes an upper conical peripheral surface and a lower conical peripheral surface, the upper conical peripheral surface disposed axially closer to the wastegate spindle than the lower conical peripheral surface; 
the upper conical peripheral surface and the lower conical peripheral surface contact one another to define- the at least one  edge-
the conical surface of the valve seat is inclined by a first inclination angle relative to a plane perpendicular to a central cone axis of the conical surface of the valve seat; 
a second inclination angle of the upper conical peripheral surface relative to the plane is larger than the first inclination angle; and 
a third inclination angle of the lower conical peripheral surface relative to the plane is smaller than the first inclination angle.  


a turbine housing; 
a wastegate valve device including a flap, a spindle arm, a wastegate spindle, an axial stop, and a lever arm non-rotatably attached to the wastegate spindle; 
the wastegate spindle rotatably mounted in a bushing disposed on the turbine housing; 
a wastegate duct disposed in the turbine housing, the wastegate duct having a duct aperture enclosed by a valve seat
having an upper surface facing away from the wastegate duct, a lower surface facing towards the wastegate duct, and a plurality of conical portions disposed directly one after the other between the upper surface and the lower surface; 
each of the plurality of conical portions having one of a plurality of coaxial conical peripheral surfaces disposed axially one after another, the plurality of conical 5Application No. 16/513,692Docket No.: 66814-0933 Amendment dated December 9, 2020 Reply to Office Action of June 2, 2020 peripheral surfaces each having a different inclination angle relative to the lower surface of the flap; 
wherein the plurality of conical peripheral surfaces collectively define a convex shaped sealing face of the flap; 
wherein the sealing face includes a plurality of circumferentially extending edges;[[ and]]
wherein adjacent edges of the plurality of edges are separated from one another by a respective conical surface of the plurality of conical peripheral surfaces; and
wherein, when in a closed state, at least one edge of the plurality of edges abuts a conical surface of the valve seat such that the duct aperture is closed by the flap of the wastegate valve device.
21. 	(Currently Amended) The charging device in accordance with claim 1, wherein: in a longitudinal cross-section of the flap, the respective conical surface of the plurality of conical peripheral surfaces is linear; and the respective conical surface of the plurality of conical peripheral surfaces extends between the adjacent edges.  
Allowable Subject Matter
Claims 1-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18, and 20-22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein, when in a closed state, at least one edge of the plurality of edges abuts a conical surface of the valve seat such that the duct aperture is closed by the flap of the wastegate valve device” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-18, and 21-22.
Additionally, the prior art of record does not teach wherein “the circumferentially extending edge abuts a conical surface of the valve seat such that the duct aperture is closed by the flap of the wastegate valve device” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/2/21
/JESSE S BOGUE/Primary Examiner, Art Unit 3746